MEMORANDUM **
Ulises Antonio Miranda-Zapata, a native and citizen of Nicaragua, petitions pro se for review of the order of the Board of Immigration Appeals (“BIA”) summarily affirming the Immigration Judge’s (“U”) denial of his applications for asylum and withholding of removal. As the BIA adopted the IJ’s decision, see Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir. 2004), we review the IJ’s decision as if it were that of the BIA, under the substantial evidence standard. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the IJ’s finding that Miranda-Zapata was not persecuted on account of an imputed political opinion. See Alonzo v. INS, 915 F.2d 546, 548 (9th Cir.1990). Likewise, the IJ properly concluded that Miranda-Zapata’s fear of retaliation for quitting his job as a civilian contractor to the Nicaraguan army and because his uncle was a low-ranking military officer under a former regime was not objectively reasonable. See Abedini v. INS, 971 F.2d 188, 191-92 (9th Cir.1992); see also Castillo v. INS, 951 F.2d 1117, 1122-23 (9th Cir.1991).
We construe Miranda-Zapata’s contentions relating to the BIA’s summary affir-mance of the IJ’s opinion as a due process challenge, and reject them. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.